In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 16-569V
                                  Filed: July 28, 2017

* * * * * * * * * * * * * *                          Special Master Sanders
L. NICOLE MOORE,           *
                           *                         Attorney Fees and Costs; Reasonable
           Petitioner,     *                         Amount to Which Respondent Does Not
                           *                         Object.
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
           Respondent.     *
* * * * * * * * * * * * * *

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Ann D. Martin, United States Department of Justice, Washington, DC, for Respondent.

                DECISION AWARDING ATTORNEY FEES AND COSTS1

        On January 5, 2016, L. Nicole Moore (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2
Petitioner alleged that an influenza (“flu”) vaccine administered on January 8, 2013 caused her to
develop transverse myelitis (“TM”). Petition at Preamble, ECF No. 2. On April 5, 2017, the
undersigned issued an Order Concluding Proceedings pursuant to the parties’ joint stipulation of
dismissal. Order Concluding Proceedings, ECF No. 42.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
         On July 27, 2017, Petitioner filed an Unopposed Motion for Attorney Fees and Costs. Mot.
Att’y Fees and Costs, ECF No. 45. Petitioner requested attorney fees in the amount of $12,770.00
and attorney costs in the amount of $167.94. Id. at 1. In compliance with General Order #9,
Petitioner filed a signed statement indicating Petitioner incurred $529.34 in out-of-pocket
expenses. Pet’r’s Ex. 27, ECF No. 47-1. Respondent indicated that he “does not object to the
overall amount sought, as it is not an unreasonable amount to have been incurred for proceedings
in this case to date.” ECF No. 45. Respondent also stated that “Respondent’s lack of objection to
the amount sought in this case should not be construed as an admission, concession, or waiver as
to the hourly rates requested, the number of hours billed, or the other litigation related costs.” Id.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and expenses
incurred in this case, and they are reasonable.3 In accordance with the Vaccine Act, 42 U.S.C. §
300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorney fees and costs.
Accordingly, the undersigned hereby awards the amount of $12,937.94,4 in the form of a
check made payable jointly to Petitioner and Petitioner’s counsel, Nancy Meyers, of Ward
Black Law; and the amount of $529.34, in the form of a check made payable to Petitioner
only. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

       IT IS SO ORDERED.

                                                      /s/Herbrina D. Sanders
                                                      Herbrina D. Sanders
                                                      Special Master




3
  Petitioner’s application for fees and costs, although unopposed, relies upon proposed hourly
rates for Petitioner’s counsel, Nancy Meyers, who practices in Greensboro, NC. Respondent
does not maintain an objection to the amount of fees and costs sought by Petitioner, and I find
that the total sum requested is reasonable under the circumstances. Therefore, I do not reach the
question of whether Nancy Meyers is entitled to the forum rate under the test established by the
Federal Circuit in Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir.
2008). This decision does not constitute such a determination.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                  2